Citation Nr: 1701701	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  05-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


REMAND

A September 1992 letter from the Veteran's spouse indicated that the Veteran applied for disability benefits from the Social Security Administration (SSA).  A remand is necessary to obtain any outstanding SSA administrative decision and any medical records underlying that determination. 

In an April 2014 VA examination note, a VA examiner noted that the Veteran's treatment records were sparse prior to 2004.  A remand is necessary to obtain any potentially outstanding treatment records. 

As additional records most likely will be associated with the claims file as a result of this remand, a remand is necessary to provide an additional VA examination to determine the etiology of the claimed disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, and copies of all medical records underlying that decision.

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of VA and private treatment for hypertension, to include any records dated prior to 2004.  Associate all records or responses received with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Schedule the Veteran for a VA examination by a medical doctor with expertise regarding hypertension.  The examiner must review the record and should note that review in the report.  In reviewing the claims file, the examiner should particularly note the various VA medical opinions, to include the March 2015 VA medical opinion, in which a VA examiner found that the Veteran's hypertension and diabetes were diagnosed at roughly the same time; and the July 2015 VA medical opinion, in which a VA examiner stated that the Veteran's hypertension was diagnosed years prior to diabetes without further explanation.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by diabetes?

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by diabetes? 

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by PTSD?

(d)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by PTSD? 

(e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by any service-connected disability or combination of service-connected disabilities?

(f)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by any service-connected disability or combination of service-connected disabilities? 

4.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


